Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  The last line of claim 8 recites “the AMM”. However, there is insufficient antecedent basis for this limitation in the claim. The Examiner believes the claim should recite “the map” instead.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Line 1 recites “transmitting the calculated required landing distance”. However, there is insufficient antecedent basis for this limitation in the claim. The Examiner believes the claim should recite “transmitting a calculated required landing distance” instead.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Line 4 recites an abbreviation “RWYCC” without defining it. The Examiner believes the claim should recite “runway condition code (RWYCC)”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiore et al. (PGPUB Document No. US 2013/0127642).
Regarding claim 1, Maggiore teaches a flight deck system for deployment onboard an aircraft, the flight deck system comprising: 
A cockpit display device on which an airport display is displayed (runway displayed on display device 634 located in a cockpit of an aircraft (Maggiore: 0081, FIG.8)); 
And a controller configured to:
Generate a runway condition graphic having at least three different segments to be overlaid over or positioned adjacent to a depiction of a runway on the airport display (different portions (segments) indicate respective runway conditions (Maggiore: 0051, 0088-0095, FIG.8)), each segment of the runway condition graphic associated with a different segment of at least three different contiguous segments of the runway and configured to provide a graphical indication of a contaminant condition for the associated segment of the runway (at least 3 portions 820, 824 and 828 indicates snow, ice with low fiction, standing water respectively (Maggiore: 0093-0094, FIG.8));
Categorize the contaminant condition of each of the at least three different segments of the runway (conditions are categorized as indicated in 0051 of Maggiore);
Visually code each segment of the runway condition graphic in a manner that is representative of the contaminant condition category for its associated segment of the runway (the conditions are visually coded as shown in the top right of FIG.8 of Maggiore); 
And cause the generated runway condition graphic to be overlaid over or positioned adjacent to the depiction of the runway on the airport display (different portions are visually indicated by being overlaid on the runway (Maggiore: FIG.8)).

Regarding claim 2, Maggiore teaches the flight deck system of claim 1, wherein the controller is configured to receive runway contaminant information over a datalink (conditions are communicated through a wireless communications system (Maggiore: 0078)), the runway contaminant information including contaminant information for each of the at least three different contiguous segments of the runway (refer to the conditions for the different portions as stated in the rejection to claim 1 above (Maggiore: 0093-0094, FIG.8)).

Regarding claim 3, Maggiore teaches the flight deck system of claim 1, wherein each segment of the runway condition graphic includes a text annunciation graphic comprising annunciation graphics configured to describe the contaminant condition of its associated segment of the runway (the top right condition comprise of text descriptions that corresponds to “text annunciation graphic” as it aids in disclosing the runway condition to the user/pilot (Maggiore: FIG.8)).

Regarding claim 4, Maggiore teaches the flight deck system of claim 3, wherein, to visually code each segment of the runway condition graphic in a manner that is representative of the contaminant condition category for its associated segment of the runway, the controller is configured to color code each segment of the runway condition graphic in a color that is representative of the contaminant condition category for its associated segment of the runway (Maggiore discloses the use of color-coded areas to indicate severity (red indicates area that should not be used, and blue indicates standing water) (Maggiore: 0087)).

Regarding claim 7, Maggiore teaches the flight deck system of claim 1, wherein the airport display is produced on a head-down display device (the Examiner construes any display such as that of Maggiore (Maggiore: 0081) that isn’t a Heads Up Display and located in cockpit to be a head-down display as presently claimed) and wherein the runway condition graphic comprises a text annunciation graphic that includes annunciation graphics configured to describe the contaminant condition of the at least three different contiguous segments of the runway (the top right condition comprise of text descriptions that corresponds to “text annunciation graphic” as it aids in disclosing conditions of at least 3 portions 820, 824 and 828 of the runway to the user/pilot (Maggiore: FIG.8)).

Claim(s) 12, 13, 15 and 16 is/are a corresponding method claim(s) of claim(s) 1-4. The limitations of claim(s) 12, 13, 15 and 16 are substantially similar to the limitations of claim(s) 1-4.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 12, 13, 15 and 16.

Regarding claim 14, Maggiore teaches the method of claim 13, wherein categorizing the contaminant condition of each of the at least three different segments of the runway comprises categorizing the contaminant condition of each of the at least three different segments of the runway based on the received contaminant information for each of the at least three different contiguous segments of the runway (identifying and categorizing the conditions in to types as disclosed in 0030 of Maggiore. The rejection above (claim 1) states the at least 3 portions 820, 824 and 828 that corresponds to the segments as presently claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore as applied to the claim(s) above, and further in view of Clark et al. (PGPUB Document No. US 2010/0283636).
Regarding claim 8, Maggiore teaches the flight deck system of claim 1, wherein the airport display includes a depiction of the runway and that is produced on a head-down display device (displaying runway information as shown in FIG.8 of Maggiore on the display. Note, the Examiner construes any display such as that of Maggiore (Maggiore: 0081) that isn’t a Heads Up Display and located in cockpit to be a head-down display as presently claimed), wherein the runway condition graphic comprises a symbol for use with each segment of the runway, and wherein the controller is configured to cause the symbols of the runway condition graphic to be displayed adjacent to the depiction of the associated segment of the runway (refer to the different symbols utilized in indicating the different runway conditions shown on the runway (Maggiore: FIG.8)).
However, Maggiore does not expressly teach the head-down display device displaying a map comprising the runway. Clark teaches the concept of displaying a map comprising runway information (Clark: 0024, 0018). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Maggiore such as to display runway information as part of an Airport Moving Map (AMM) as taught by Clark, because this enables an effective and well-known means for displaying additional information.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore as applied to the claim(s) above, and further in view of Vigeant-Langlois et al. (US Patent No. 7,612,688).
Regarding claim 9, Maggiore does not expressly teach but Vigeant-Langlois teaches the flight deck system of claim 1:
Further comprising a Flight Management System (FMS) communicatively coupled to the controller (5) (FMS of Vigeant-Langlois (Vigeant-Langlois: col.4, line 4-10) requires being communicatively coupled to a controller such as the system processor), the FMS configured to receive the categorized contaminant condition for each of the at least three different segments of the runway from the controller (runway conditions (Maggiore: 0051, 0088-0095, FIG.8)), and perform take-off and landing calculations for the runway using the received categorized contaminant information (take-off and landing calculations (Vigeant-Langlois: col.4, line 4-10)); 
And wherein the controller is configured to provide the categorized contaminant condition for each of the at least three different segments of the runway to the FMS for use when performing take-off and landing calculations for the runway (the combined teachings providing runway conditions of Maggiore to the FMS of Vigeant-Langlois)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Maggiore such as to calculate take-off and landing distances using the FMS of Vigeant-Langlois, because this enables an added level of safety by means of a well-known system.

Claim(s) 5, 6, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore as applied to the claim(s) above, and further in view of He (PGPUB Document No. US 2017/0036776).
Regarding claim 5, Maggiore does not expressly teach but He teaches the flight deck system of claim 3, wherein the airport display comprises a two dimensional Airport Moving Map (AMM) produced on a navigation display or portable electronic device (two dimensional AMM (He: 0015)), and wherein the controller is configured to generate an information window on the two dimensional AMM containing the text annunciation graphic when the runway is selected (displaying the runway conditions of Maggiore as stated in the rejection above using the 2D AMM of He).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Maggiore such as to display the runway utilizing the AMM teachings of He, because this enables an effectively method of displaying runway information on well-known format.

Regarding claim 6, Maggiore does not expressly teach but He teaches the flight deck system of claim 1, wherein the airport display comprises a three dimensional Airport Moving Map (AMM) produced on a primary flight display or portable electronic device (3D AMM (He: 0015)), and wherein the controller is configured to selectively cause the runway condition graphic to be overlaid over or positioned adjacent to the depiction of the runway on the AMM (displaying the runway conditions of Maggiore as stated in the rejection above using the 3D AMM of He).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Maggiore such as to display the runway utilizing the AMM teachings of He, because this enables an effectively method of displaying runway information on well-known format.

Regarding claim 11, Maggiore does not expressly teach but He teaches the flight deck system of claim 1: 
Further comprising a Runway Awareness and Alert System (RAAS) coupled to the controller that is configured to determine whether to generate a short runway alert for the runway (RAAS providing short runway alerts coupled to controller 12 (He: 0019, FIG.1)) based, at least in part, on the length of the runway and the categorized contaminant condition of the at least three different segments of the runway (applying the teachings of He to Maggiore enables further considering runway conditions of Maggiore when providing the alert of He); 
And wherein the controller is configured to provide the categorized contaminant condition of the at least three different segments of the runway to the RAAS for use when determining whether to generate a short runway alert for the runway (the resulting combined teachings providing the alert considering the runway conditions determined by the system of Maggiore).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Maggiore such as to provide alerts in the manner taught by He, because this enables an added level of accuracy and safety when generating the alert.

Claim 18 is similar in scope to claim 11.

Allowable Subject Matter
Claims 10, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616